Citation Nr: 9923776	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  96-46 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material has been submitted to reopen the 
veteran's claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Wright, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

The Board notes at this time that this claim was remanded for 
further development by remand dated October 1998.  The Board 
finds that the RO has complied with the Remand and the Board 
now proceeds to decide the merits of the claim.


FINDINGS OF FACT

1. By rating decision dated January 1993, entitlement to 
service connection for a 
back disorder was denied, the veteran was notified of that 
determination, but he did not file a timely notice of 
disagreement.

2. Evidence received since the January 1993 rating decision 
is not, by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim of entitlement to service 
connection for a back disorder.



CONCLUSIONS OF LAW

1. The January 1993 rating decision that denied entitlement 
to service connection 
for a back disorder is final.  38 U.S.C.A. § 7105(c) (West 
1991).

2. Evidence received subsequent to the January 1993 rating 
decision is not new and 
material, and the veteran's claim of entitlement to service 
connection for a back disorder has not been reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A review of the claims file reveals that the veteran's claim 
of entitlement to service connection for a back disorder was 
denied by rating decision of January 1993.  The rating 
decision denied the claim stating that "there is no evidence 
of a low back injury in your service medical records or post-
service treatment records until the history of [the 
veteran's] motor vehicle accident in 1975."  Essentially, 
the claim was denied because there was no nexus between the 
veteran's currently diagnosed back disorder and the veteran's 
period of active service.  The veteran was notified of that 
determination, but he did not file a notice of disagreement.  
The January 1993 decision thus became final.  38 U.S.C.A. 
§ 7105(c).

Applicable law provides that a claim which is the subject of 
a prior final denial may nevertheless be reopened upon 
presentation of new and material evidence.  38 U.S.C.A. 
§ 5108.  When a veteran seeks to reopen a final decision 
based on new and material evidence, a three-step analysis 
must be applied.  Hodge v. West, 155 F.3d 1356 (Fed Cir. 
1998); Winters v. West, 12 Vet. App. 203 (1999); Elkins v. 
West, 12 Vet. App. 209 (1999).  The first step is to 
determine whether new and material evidence has been received 
under 38 C.F.R. § 3.156(a).  Secondly, if new and material 
evidence has been presented, then immediately upon reopening 
the veteran's claim, the VA must determine whether the claim 
is well-grounded under 38 U.S.C.A. § 5107(a).  In making this 
determination, all of the evidence of record is to be 
considered and presumed to be credible.  Robinette v. Brown, 
8 Vet. App. 69, 75-76 (1995).  Third, if the claim is found 
to be well grounded, then the merits of the claim may be 
evaluated after ensuring that the duty to assist under 
38 C.F.R. § 5107(a) has been met.

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the case.  38 C.F.R. § 3.156(a); see 
also Hodge, 155 at 1363. 

The Court has also held that in order to reopen a claim, 
there must be new and material evidence presented or secured 
"since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits."  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).  Accordingly, in the present case the Board must 
determine whether new and material evidence has been received 
since the January 1993 rating decision that denied the 
veteran's claim to reopen.

The evidence that was of record at the time of the January 
1993 decision included the veteran's service medical records, 
a VA examination from July 1968, a VA hospitalization report 
from November to December 1969, a VA examination from July 
1976, a x-ray report from June 1992, private medical 
statements from three doctors dated June and July 1992, and 
three personal statements from coworkers in support of the 
claim dated July 1992.  The veteran's service medical records 
reveal complaints of right scapular pain in May 1967, but are 
devoid of complaint of low back pain.  Further, there is no 
mention of low back pain in either the VA examination report 
or the VA hospitalization report.  The VA examination report 
of 1976 did note that the veteran said he cracked his right 
pelvis in a motor vehicle accident in 1975.  

A radiologist in June 1992 found that the veteran had a 
compression deformity of the L3 vertebral body, probably old.  
In June 1992, Tuyen V. Tran,   M. D. wrote that the veteran 
should not bend down due to his back problem.  J. Felsenthal, 
M. D. wrote in July 1992 that the veteran had a back problem 
due to an old injury in the 1960's and should not lift more 
than one file at a time.  Earl B. Thornton, M. D. wrote in 
July 1992 that he had treated the veteran for the prior nine 
years for a back disorder that the veteran reported began 
when he was thrown from a truck while in the army.  The 
private statements related that the veteran had back problems 
since leaving active duty and that the veteran continued to 
experience back problems.

None of the above evidence actually identifies a fracture at 
L-3 as having occurred during service.  At most, they appear 
to be reporting, on the basis of what the veteran told them, 
that he had a back injury in service.  Interestingly, the 
veteran pursued a claim of service connection for residuals 
of a right shoulder injury immediately after service.  He 
later, in the early 1980s, he pursued a claim of service 
connection for a bilateral foot disorder.  He did not file a 
claim for service connection for residuals of a back injury 
until 1992.  This is the first time he told the VA that he 
had injured his back in the accident in service when he 
injured his right shoulder.

Evidence of record since the January 1993 decision includes 
verbatim notes copied by the veteran from his medical charts 
from 1966, a workman's compensation report dated December 
1992, a MRI report from December 1992, four private doctors 
reports from January 1993, private occupational evaluations 
dated April 1994 and March 1995, a letter from Dr. Thornton 
dated July 1996, an affidavit from a fellow serviceman dated 
July 1996, results from a VA examination conducted in 
February 1997, and another letter from Dr. Thornton received 
December 1998.

The veteran has included what appear to be his verbatim 
copies of notes from his medical chart.  These notes record 
that the veteran complained of back pain after being involved 
in an accident in July 1966.  The actual medical charts have 
not been associated with the claims file.

The record also includes a report associated with a claim for 
workers compensation benefits in December 1992.  These 
records show that the veteran sustained a back injury at work 
in December 1992.  The employer here contested the 
compensation claim citing the veteran's history of chronic 
back problems and the fact that the veteran had sustained a 
back injury while in service in the 1960s.  A MRI taken at 
the same time revealed a full thickness fracture of the 
central portion of the vertebral body of L3 without stenosis 
of the spinal canal.

Drs. Feldstein, Blend, Goldberg, and Slack also provided 
statements in January 1993.  Dr. Feldstein wrote that his x-
ray study showed a fracture of L3, probably old and the bone 
scan showed intense uptake in the posterior portion of the 
left lumbar vertebrae showing a recent compression fracture.  
Dr. Blend also noted a recent compression fracture in the 
third vertebral body.  Dr. Goldberg recorded the veteran's 
history of sustaining a back injury in 1966 and further noted 
that the bone scan disclosed the compression fracture at L3.  
Finally, Dr. Slack again noted the veteran's back injury in 
1966 in the Army and diagnosed the veteran with persistent 
acute low back derangement with a new injury of the vertebral 
body at L3 superimposed upon an old compression injury.  

In 1994 and 1995 the veteran's work restriction was medically 
evaluated.  In 1994, the doctor noted that the veteran had 
mild tenderness in the lumbosacral area, but that the MRI of 
the lumbosacral spine did not show any herniated disc.  In 
1995 the veteran was still experiencing mid lumbar tenderness 
and AP and lateral x-rays revealed an old healed compression 
fracture of L3.  The doctor noted that the veteran continued 
to suffer from the old injury.  

Dr. Thornton wrote in July1996 that he had taken over the 
practice of a Dr. Coggs.  Upon review of the veteran's file, 
Dr. Thornton discovered handwritten notes from Dr. Coggs 
concerning treatment provided to the veteran in June 1968 for 
back pain.  Dr. Thornton said that the veteran had been 
treated with medication and bedrest.  
The veteran was further diagnosed with mechanical low back 
pain secondary to upper lumbar compression fracture at his VA 
examination in 1997.  The examiner recorded that the veteran 
sustained a back injury in 1966 and again in 1992 at his 
workplace.

Finally, in December 1998, the RO attempted to obtain the 
handwritten notes described by Dr. Thornton in his 1996 
correspondence.  The RO wrote to Dr. Thornton requesting 
these treatment records and the doctor responded that he had 
returned all treatment records to Dr. Coggs about 20 years 
prior.  The RO then called Dr. Thornton and the doctor 
reiterated that he did not have any handwritten notes from 
Dr. Coggs.

The evidence presented subsequent to the January 1993 denial 
by itself or in connection with the evidence previously 
considered is not so significant that it must be considered 
to decide fairly the merits of the claim.  The new evidence 
reiterates that the veteran has a currently diagnosed low 
back disorder and that he injured his back while in service.  
Assuming that the chart notation copies show the veteran 
injured his back in service, the new evidence still does not 
show that the veteran's current low back disorder, however 
diagnosed, is related to the back injury in service.  Again, 
many of the physicians noted that the veteran sustained a 
back injury while in the service, based on what the veteran 
told them, and that he had an old compression fracture in his 
lumbar spine.  As the Board pointed out earlier,a fracture in 
the region was noted by the veteran himself  to have occurred 
in 1975.  No one clearly identifies the compression fracture 
of L-3 as having occurred in service;  at most, it is said he 
had a compression injury in service.  However, none of this 
medical evidence links the current low back disorder with the 
injury said to have happened in service except perhaps Dr. 
Felsenthal, and his statement was of record prior to the 
attempt by the veteran to reopen his claim.  Dr. Thornton 
wrote in 1996 that he had reviewed the veteran's charts and 
found handwritten notes from Dr. Coggs concerning treatment 
for a low back problem in 1968.  However, he was unable to 
provide copies of the charts or the notes and has since 
stated that he returned Dr. Coggs' records in 1985.  It is 
unclear, then, what charts or notes he reviewed when making 
the 1996 statements.  At any rate, it is clear that Dr. 
Thornton does not provide the necessary nexus opinion and 
that the rest of the medical evidence is also lacking in that 
regard.

In sum, the newly received evidence either duplicates 
evidence already of record or documents post service 
accidents and treatment.  There is no medical evidence 
offered to establish that the veteran's  current low back 
disorder is related to what he asserts happened in service.  

The law provides that, with respect to questions involving 
diagnosis or medical causation, credible medical evidence is 
required.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  
Thus, the veteran's statements that his current back 
disability is related to his injury in service do not 
establish a medical nexus,  see Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992) (holding that lay persons are not 
competent to offer medical opinions), nor do they provide a 
sufficient basis for reopening the previously disallowed 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1995) 
(holding that where resolution of an issue turns on a medical 
matter, lay evidence, even if considered "new," may not 
serve as a predicate to reopen a previously denied claim).


ORDER

In the absence of new and material evidence, the claim of 
entitlement to service connection for a low back disorder is 
denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

